Citation Nr: 0215489	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-02 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  In July 1999 he died, and his widow is the 
appellant in the instant appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that denied service 
connection for the cause of the veteran's death, which is one 
basis for awarding Dependency and Indemnity Compensation 
(DIC).  The RO also denied DIC under the provisions of 
38 U.S.C.A. § 1318; however, in view of the Board's favorable 
decision on the issue DIC based on service connection for the 
cause of the veteran's death, the issue of DIC under 
38 U.S.C.A. § 1318 is moot and will not be addressed.


FINDINGS OF FACT

The veteran was a POW for over a year during his World War II 
service; he experienced localized edema during captivity; and 
he died years after service due, in part, to ischemic heart 
disease.


CONCLUSION OF LAW

The veteran's ischemic heart disease, which was a primary or 
contibutory cause of his death, began during active service 
as the result of his POW experience.  The criteria for 
service connection for the cause of the veteran's death are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army (Air Corps) 
from January 1943 to September 1945.  He was a POW from April 
1944 to about May 1945. 

Available service medical and personnel records note that the 
veteran was a gunner on a bomber flying over Germany in April 
1944, at which time the plane was shot down, he parachuted, 
and he was captured by the enemy.  He injured his low back in 
the parachute jump (although there is also a suggestion that 
being struck with a rifle butt by the enemy may have been a 
factor), and he also suffered a shrapnel flesh wound on his 
ankle.  As expected, there are no medical records from the 
time the veteran was actually in captivity.  According to 
later accounts, he requested but received no treatment for 
his injuries while interned.  He lost 50 pounds during 
captivity due to lack of food, dysentery, etc.  As allied 
forces approached the POW camp in Germany, the enemy marched 
the veteran and his fellow POWs across Austria in a snow 
storm with no food or shelter.  Eventually the veteran was 
liberated by the Americans in May 1995.  According to August 
1945 medical records, at the time of his liberation he 
reported significant weight loss, nervous symptoms, and 
inability to eat.  His most notable condition was a herniated 
disc of the low back as the result of the parachute jump when 
his plane was shot down.  On a psychiatric evaluation, he 
also reported that his leg would become stiff after a little 
walking or any other use.  Other conditions reported at this 
time included a wound of the right leg, and a history of 
frostbite of the hands.  After a period of convalescence, the 
veteran was discharged from service in September 1945, with a 
certificate of disability for discharge based on his low back 
condition.

A July 1946 VA examination focused on the low back condition.  
Blood pressure and the heart were normal.  On VA examination 
in February 1947, there were complaints of low back and thigh 
pains and of a superficial wound of the right ankle, but no 
reference to localized swelling.  Other 1946-1947 medical and 
other records primarily concern the veteran's low back 
condition and general poor health on returning from service.  
Later medical records in the claims folder, dated to the 
1980s, primarily concern the low back condition.

Private medical records from 1988 to 1999 show that during 
this time the veteran received considerable treatment for 
heart and other cardiovascular disease, variously described 
as coronary artery disease (status post angioplasty), 
myocardial ischemia, aortic valve stenosis, congestive heart 
failure, history of hyptertension, etc.  

The veteran died in July 1999.  According to the death 
certificate, the immediate cause of death was respiratory 
arrest. due to or as a consequence of severe chronic 
obstructive pulmonary disease (COPD).  

At the time of his death, service connection had been 
established for intervertebral disc syndrome of the lumbar 
spine (rated 20 percent disabling) and a wound scar of the 
right ankle (rated 0 percent).  

In a February 2000 letter, David C. Daiello, M.D. (who was 
the doctor who signed the death certificate) wrote that the 
veteran died from ischemic heart disease and severe COPD.

The veteran's widow (who had been married to him since before 
World War II service) submitted various statements in support 
of her claim for DIC based on service connection for the 
cause of death.  She described the veteran's POW experiences, 
based on their correspondence and what he had told her during 
their many years of marriage.  She noted that the veteran had 
told her of his malnutrition and leg swelling while in 
captivity, and she had witnessed his poor health on return 
from service.  She essentially contended that ischemic heart 
disease caused or contributed to the veteran's death, and 
that such heart disease arose from his POW experiences and 
should be deemed service-connected under the POW presumption.

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the appellant has been 
notified of the evidence needed to substantiate her claim, 
the responsibility for submitting evidence, and the 
assistance available in obtaining evidence.  Pertinent 
identified evidence has been obtained.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., hypertension and organic heart disease) which 
are manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the case of a veteran who was a POW for 30 days or more, 
service connection will also be presumed for certain diseases 
which are manifest to a compensable degree at any time after 
service.  One such condition is beriberi heart disease.  For 
purposes of this provision, the term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

The Board notes that by all accounts the veteran had 
harrowing experiences during his World War II service, 
including his plane being shot down and a lengthy period as a 
POW.  During his lifetime, he was service connected for a low 
back condition and right ankle scar, which were residuals of 
injuries sustained when his plane was shot down and he was 
captured by the enemy.  It is neither claimed nor shown that 
these established service-connected conditions caused or 
contributed to death.

Rather, the appellant asserts that ischemic heart disease 
caused or contributed to the veteran's death, and that such 
heart disease arose from his POW experience and should be 
deemed service-connected under the POW presumption.  The 
death certificate lists COPD as the primary cause of death.  
However, the doctor who signed the death certificate later 
indicated that ischemic heart disease was also a cause of 
death; and medical records in the years preceding the 
veteran's 1999 death verify considerable treatment for heart 
disease, including ischemic heart disease such as coronary 
artery disease.  The Board accepts as fact that ischemic 
heart disease was either a primary or contributory cause of 
the veteran's death.

Ischemic heart disease (considered a form of beriberi heart 
disease for the present purposes) is to be considered 
service-connected under the POW presumption if the former POW 
experienced localized edema during captivity.  Obviously 
there are no available contemporaneous medical records from 
the time the veteran spent in the POW camp which might show 
whether or not he then had localized edema.  Credible account 
in the service records, following his liberation, detail 
significant malnutrition and other privations associated with 
the POW experience.  While localized edema or leg swelling is 
not mentioned in these records, such omission is quite 
understandable given the veteran's more notable medical 
conditions at the time.  The veteran's widow, who was married 
to him since before his World War II service, says that he 
told her of leg swelling (and many other problems) while in 
captivity.  This second-hand account of the veteran 
experiencing localized edema during captivity appears 
credible, and it also appears consistent with the conditions 
of his captivity as shown by his overall poor health and 
numerous symptoms when liberated.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that during the veteran's time as 
a POW he experienced localized edema, and that such was 
related to ischemic heart disease which became manifest years 
after service.  Under the POW presumption, the veteran's 
ischemic heart disease is found to be service connected.  His 
ischemic heart disease was either a primary or contributory 
cause of his death.  It follows that service connection for 
the cause of his death is warranted, and his widow is 
entitled to DIC on such basis.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

